Citation Nr: 0330258	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-10 535	)	DATE
	)
	)


THE ISSUE

Whether a September 1960 Board of Veterans' Appeals (Board) 
decision denying a rating in excess of 20 percent for 
residuals of a compression fracture of a dorsal vertebra with 
lumbosacral strain, contains clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  He is the moving party in this matter, which 
comes to the Board of Veterans' Appeals (Board) from a July 
2003 motion alleging clear and unmistakable error (CUE) in a 
Board decision dated September 7, 1960.


FINDINGS OF FACT

1.  In a September 1960 decision, the Board denied a rating 
in excess of 20 percent for residuals of a compression 
fracture of a dorsal vertebra with lumbosacral strain.

2.  The correct facts were before the Board at the time of 
the September 1960 decision.

3.  In the September 1960 decision, the Board failed to apply 
the regulatory provisions governing the claim.  

4.  The evidence of record at the time of the September 1960 
Board decision clearly and unmistakably established that the 
moving party's residuals of a compression fracture of the 
dorsal vertebra were manifested by markedly limited motion of 
the dorsal spine, with a demonstrable deformity of a 
vertebral body.

5.  The evidence of record at the time of the September 1960 
Board decision clearly and unmistakably established that the 
moving party's chronic lumbosacral strain was at least 
moderately severe.


CONCLUSION OF LAW

The Board's decision of September 7, 1960, was clearly and 
unmistakably erroneous and is hereby revised to reflect 
granting a 40 percent rating for chronic lumbosacral strain 
and a separate 20 percent rating for residuals of a 
compression fracture of a dorsal vertebra, as if these 
ratings had been granted at the time of that decision.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285, 5291, 5295, and 20.1400 - 20.1411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
Veterans Claims Assistance Act of 2000 (VCAA) has no 
applicability to claims of clear and unmistakable error in 
prior Board decisions, and that VA's duties to notify and 
assist contained in the VCAA are not applicable to such CUE 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); see also VA O.G.C. Prec. Op. No. 12-2001 (July 6, 
2001).  Accordingly, the Board finds that the VCAA is not 
applicable to this motion as a matter of law.

I. Factual Background

The moving party's service medical records reveal that in May 
1945, he sustained a simple, compression-type fracture of the 
5th dorsal vertebra when the truck in which he was riding 
overturned.  He was treated with a body cast and subsequent 
reconditioning.  At the moving party's December 1945 military 
separation medical examination, the examiner indicated that 
there were no musculoskeletal defects evident.  

In February 1946, the moving party submitted a claim of 
service connection for a residuals of a fracture of the 5th 
dorsal vertebra.  He indicated that as a result of his in-
service back injury, he experienced dull pain when staying in 
one position for a while.  

In a June 1946 rating decision, the RO granted service 
connection for a compression type fracture of the 5th dorsal 
vertebra.  The disability was rated by analogy to traumatic 
arthritis, and assigned an initial 10 percent rating.

In March 1947, the moving party underwent a VA surgical 
consultation at which he reported that his back symptoms had 
worsened.  He described pain in the region of the mid-dorsal 
spine, radiating outward to both scapular regions.  He also 
reported pain in the lumbosacral area, aggravated by cold or 
damp weather as well as bending or twisting movements.  
Physical examination revealed moderate tenderness over the 
5th dorsal vertebra, and limitation of motion of the lumbar 
spine.  An X-ray study revealed no arthritis of the lumbar 
spine.  The diagnosis was residuals of a compression fracture 
of the 5th dorsal vertebra, healed, and chronic lumbosacral 
strain.  

In an April 1947 rating decision, the RO recharacterized the 
moving party's service-connected back disability as residuals 
of a compression fracture of the 5th dorsal vertebra, healed, 
with chronic lumbosacral strain.  The RO rated the moving 
party's disability as 20 percent disabling under Diagnostic 
Code 5295, pertaining to lumbosacral strain.

In February 1956, the moving party had a VA orthopedic 
consultation at which he reported pain in the low back, 
dorsal spine, and neck which had progressively worsened.  
Examination revealed that spine motion was markedly limited.  
The examiner noted that while the clinical picture was one of 
an ankylosing arthritis of the spine, such was not 
substantiated by X-ray or laboratory studies.  Rather, he 
noted that X-ray studies were essentially normal, but for 
fixed, mechanical changes in the spine incident to scoliosis 
and a moderate wedging of the 5th dorsal vertebra, the result 
of the compression fracture.  He recommended hospitalization 
for further work-up and diagnosis.  

Later that month, the moving party was hospitalized in 
connection with his complaints of a constant, aching pain in 
the mid dorsal spine area.  He also reported that for the 
previous three to four years, he had experienced considerable 
stiffness and aching pains in the region of the cervical and 
lower spine.  Diagnostic testing revealed a scoliosis of the 
cervico-dorsal spine.  There was tenderness over the dorsal 
spine and approximately 40 percent limitation of motion for 
flexion of the dorsolumbar spine.  There was no atrophy, 
muscle weakness, or sensory change.  X-ray studies revealed 
some hypertrophic arthritis of the dorsal spine and 
considerable scoliosis of the mid-dorsal vertebra.  The 
lumbosacral spine showed evidence of mild hypertrophic 
arthritis.  During the course of hospitalization, the moving 
party was treated symptomatically.  It was the opinion of the 
treating physician that the moving party's degree of 
symptomatology involving the entire spine, other than the 
evidence of the old compression fracture of the 5th dorsal 
vertebra, was secondary to postural imbalance.  The moving 
party was referred for physical therapy to receive 
instructions as to the proper corrective, postural, and 
breathing exercises.  The diagnoses on discharge were 
lumbosacral strain, and old compression fracture, 5th dorsal 
vertebra, with subsequent development of poor posture, 
scoliosis, and mechanical spine.

In a March 1956 rating decision, the RO confirmed and 
continued the 20 percent rating for the moving party's back 
disability.

In September 1959, the moving party again had a VA orthopedic 
consultation at which he reported persistent pains in the 
upper part of his back and stiffness in his neck.  Physical 
examination revealed excellent musculature, poor posture, and 
markedly restricted motion.  X-ray studies were reviewed and, 
except for the degenerative changes and deformity of the 5th 
dorsal vertebra, revealed no significant abnormality.  The 
impression was that the moving party had some degenerative 
changes in the dorsal area, around the site of the old 
compression fracture.  The scoliosis and postural change 
seemed to give him the most difficulty.  Physical therapy was 
recommended.

In a September 1959 rating decision, the RO confirmed and 
continued the 20 percent rating for the moving party's back 
disability.  The moving party appealed the RO's decision, 
arguing that the severity of his back disability warranted a 
higher rating.  He claimed that he was, in effect, paralyzed 
as a result of severe pain which made movement impossible.

In January 1960, the moving party underwent a VA medical 
examination at which he reported pain from his neck to his 
hips.  Neurological examination was essentially negative 
except for increased muscle tonus.  Movements of the back 
were held rather stiffly.  The diagnoses were residuals of a 
compression fracture of the 5th dorsal vertebra and chronic 
low back syndrome (chronic lumbosacral strain), moderately 
severe.  

The moving party underwent another VA medical examination in 
June 1960.  At that time, he reported constant pain in his 
back.  He indicated that he was able to lift 30 to 40 pounds 
at work without any particular difficulty.  The moving party 
had reasonably good posture but tended to hold himself 
somewhat rigid.  He walked without any limp or gait defect.  
Specific tests for spasm and rigidity of the lumbar muscles 
were negative when standing on each foot.  Movements of the 
back were restricted and the moving party reached about 16 to 
20 inches from the floor and tended to hold the lumbar area 
quite stiffly.  Hyperextension was within normal limits.  
Lateral bending was somewhat restricted and the examiner 
estimated that it was probably about 30 to 40 percent below 
normal.  The examiner noted that the muscles of the back were 
not atrophied, nor did they exhibit any wasting.  X-ray 
studies of the dorsal and lumbar segments of the spine showed 
little or no difference from studies performed in 1945.  The 
diagnoses were compression fracture, D5, healed with no 
displacement and no traumatic arthritis, and scoliosis of the 
dorsal and lumbar spine present in all X-rays, some reporting 
it as healed juvenile epiphysitits.  

In a September 7, 1960 decision, the Board denied an 
increased rating for residuals of compression fracture, 
dorsal vertebra, with lumbosacral strain.  In its decision, 
the Board indicated 

Consideration has been given to the entire record 
including the contentions advanced by the moving 
party.  Based on this review it is the conclusion 
of the Board that the manifestations reported in 
the recent official examination with respect to the 
residuals of the healed compression fracture of the 
fifth dorsal vertebra and chronic lumbosacral 
strain, when evaluated under the applicable 
provisions, do not warrant the assignment of a 
rating in excess of the twenty per cent (20%) 
presently in effect. 

The record reveals that the moving party thereafter sought an 
increased rating for his back disability in October 1978.  In 
an August 1979 rating decision, the RO increased the rating 
for his back disability to 40 percent, pursuant to Diagnostic 
Code 5295.

In October 1998, the moving party again sought an increased 
rating for his back disability.  In an October 1999 rating 
decision, the RO determined that the August 1979 rating 
decision was clearly and unmistakably erroneous in failing to 
grant separate evaluations for residuals of compression 
fracture of the 5th dorsal vertebra and chronic lumbosacral 
strain.  As a result, the RO revised the decision and 
assigned a 20 percent rating for residuals of a compression 
fracture of the 5th dorsal vertebra with traumatic arthritis 
and limitation of motion.  The RO indicated that this rating 
was assigned under Diagnostic Codes 5299-5288; however, in 
the body of the decision, it is clear that the RO assigned 
this rating under the provisions of Diagnostic Codes 5285 and 
5291.  In addition, the RO assigned a separate 40 percent 
rating for chronic lumbosacral strain with traumatic 
arthritis and limitation of motion under Diagnostic Code 
5295, effective April 24, 1979.  In its decision, the RO 
indicated that it was unable to consider whether the April 
1947 and September 1959 rating decisions were "clearly and 
unmistakably in error in failing to grant separate 
evaluations for the dorsal and lumbar spines as they were of 
record at the time of the [September 7, 1960 Board 
decision]."  The RO indicated that the moving party could 
"request review of these decisions" by contacting the 
Board.

In July 2003, the moving party submitted a motion for 
revision of the Board's September 7, 1960 decision on the 
basis of clear and unmistakable error.  The Board notes that 
the motion meets the pleading requirements set forth in 38 
C.F.R. § 20.1404(a).  In the motion, the moving party 
contends that the Board committed clear and unmistakable 
error in its decision in failing to assign separate ratings 
for the moving party's lumbosacral strain and his residuals 
of a compression fracture of a dorsal vertebra.  The moving 
party also notes that the Board failed to "discuss the 
evaluation of a compensable evaluation via DC 5285 for the 
demonstrable deformity of D5 as indicated in the rating 
examination X-rays of 1945 and 1960."

II. Law and Regulations

Rule 1403, found at 38 C.F.R. § 20.1403 (2002), relates to 
what constitutes clear and unmistakable error and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  (2) 
Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was 
transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of clear and unmistakable error, the definition of clear and 
unmistakable error was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "clear 
and unmistakable error."  Indeed, as was discussed in the 
notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1,567-68 
(daily ed. Apr. 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Thus, the 
Board is permitted to seek guidance as to the existence of 
clear and unmistakable error in prior Board decisions based 
on years of prior Court precedent regarding clear and 
unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).

In that regard, the Board notes that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'" Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
a claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

III.  Analysis

As set forth above, review for clear and unmistakable error 
in a prior Board decision must based on the record and the 
law that existed at the time the challenged decision was 
made.  

The criteria for evaluating disabilities of the spine have 
remained essentially unchanged since September 1960.  

Under Diagnostic Code 5285, pertaining to residuals of a 
fracture of a vertebra, a 100 percent rating is assigned if 
the disability is manifested by cord involvement, results in 
the veteran being bedridden, or requires long leg braces.  
Without cord involvement, a 60 percent rating is assigned if 
there is abnormal mobility requiring a neck brace (jury 
mast).  In all other cases, the disability is to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  A note following Diagnostic Code 5285 provides that 
for both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment of the spine by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  Otherwise, separate ratings are 
warranted.  

Under Diagnostic Code 5291, pertaining to limitation of 
motion of the dorsal spine, a zero percent rating is assigned 
for slight limitation of motion, and a 10 percent rating is 
assigned for moderate or severe limitation of motion of the 
dorsal spine.  

Under Diagnostic Code 5295, pertaining to lumbosacral strain, 
a 10 percent rating is assigned for characteristic pain on 
motion.  A 20 percent rating is assigned when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
rating is assigned for severe disability with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  

Applying the evidence of record at the time of the September 
1960 Board decision to the criteria set forth above, the 
Board finds that a 40 percent rating should have been 
assigned for the moving party's service-connected chronic 
lumbosacral strain and a separate 20 percent rating should 
have been assigned for his residuals of a fracture of a 
dorsal vertebra.  

As noted, the evidence of record at the time of the September 
1960 Board decision clearly established that the moving 
party's chronic lumbosacral strain was, at best, moderately 
severe with marked limitation of motion.  Under Diagnostic 
Code 5295, therefore, a 40 percent rating clearly should have 
been assigned.

Moreover, the evidence of record at that time consistently 
showed marked limitation of motion of the dorsal spine, as 
well as X-ray evidence of a deformity of the 5th dorsal 
vertebra.  Under Diagnostic Codes 5285 and 5291, therefore, a 
10 percent rating clearly should have been assigned for 
severe limitation of motion of the dorsal spine, with an 
additional 10 percent for a demonstrable deformity of a 
vertebral body.  

A review of the Board's September 1960 decision reveals that 
these applicable provisions were not considered; the Board's 
failure to apply them was outcome determinative.  

Therefore, the Board must hold that its September 7, 1960, 
decision was clearly and unmistakably erroneous.  Thus, the 
decision is revised to reflect granting a 40 percent rating 
for chronic lumbosacral strain and a separate 20 percent 
rating for residuals of a compression fracture of a dorsal 
vertebra, as if these ratings had been granted at the time of 
that decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
3.105(a), 4.71a, Diagnostic Codes 5285, 5291, 5295, and 
20.1400 - 20.1411 (2002).


ORDER

The motion for revision of the September 7, 1960, Board 
decision on the grounds of clear and unmistakable error is 
granted insofar as a 40 percent rating for chronic 
lumbosacral strain and a separate 20 percent rating for 
residuals of a compression fracture of a dorsal vertebra 
should have been assigned.



                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


